Eschweiler, J.
The civil court acquired jurisdiction of the parties and over the separate causes of action embodied in the plaintiff’s complaint and the defendant’s counterclaims as first interposed. The amendment properly allowed to the second counterclaim, increasing the amount involved to an excess of the statutory limit of the civil court’s jurisdiction, could have no effect upon its jurisdiction to proceed with the matters still properly before it.
The defendant might have asserted the counterclaim embodied in his amended pleading by an independent action in a court having such jurisdiction. His election to assert it in a court having no jurisdiction cannot be permitted to foreclose the civil court of its power to proceed with the separate and independent issues concerning which it had unquestioned jurisdiction. The defendant’s rights have in no wise been prejudiced by the proceedings in the court below. Any relief to which he is entitled he may still have. The civil court having no jurisdiction over the amended counterclaim must either dismiss it or certify it to the circuit court. The defendant cannot complain because of its doing the latter.
We deem this question squarely met, and with the same result as here reached, in Martin v. Eastman, 109 Wis. 286, 85 N. W. 359. The same view is taken in other jurisdictions. Duresen v. Blackmarr, 117 Minn. 206, 135 N. W. 530; Nelson v. Meyer, 66 Colo. 164, 180 Pac. 86; Kienzle v. Gardner, 73 N. J. Law, 258, 63 Atl. 10; 15 Corp. Jur. 775; 7 Ruling Case Law, 1057.
By the Court. — Judgment affirmed.